Citation Nr: 0622465	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  00-23 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from June 1968 
to June 1970.  He also had a confirmed period of Active Duty 
Training (ADT) in the National Guard for the period of time 
from July 6, 1975 to July 20, 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied service 
connection for a low back disability.  

The case was previously before the Board in June 2003, when 
it was remanded for additional notification of the veteran.  
The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

There is no competent medical evidence which links the 
veteran's current low back disability to his active military 
service, or to an injury incurred during ADT.  


CONCLUSION OF LAW

A low back disability was not incurred in, or aggravated by, 
active military service or any period of ADT.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
October 2003 satisfied the duty to notify provisions with 
respect to the claim for service connection.  The veteran's 
service medical records, private and VA medical records have 
been obtained, and he has been accorded a VA Compensation and 
Pension examination.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  Consequently, 
the Board finds that VA has met the duties to notify and 
assist as to the issues decided herein.   This appeal 
initially stems from an RO rating decision in June 2000, 
which is prior to the effective date of the current notice 
and duty to assist provisions.  Accordingly, the initial 
adjudication of the claims on appeal was prior to the letter 
which satisfied the current duty to notify and assist 
provisions.  However, the claim has been subsequently 
readjudicated in multiple Supplemental Statements of the Case 
dated October 2004 through April 2006.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; his contentions and hearing testimony; 
private medical treatment records; VA medical treatment 
records; and VA Compensation and Pension examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
the claim for service connection for a low back disability.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A "veteran" is a person who served in active military, 
naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  
Pursuant to 38 U.S.C.A. § 101(24), " 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training [ADT] during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, and any period of 
inactive duty training [IADT] during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002).  Put another way, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated while performing ADT, or for injury incurred 
during IADT.  

As noted in the introduction section above, the veteran had 
active military service from June 1968 to June 1970.  
Subsequently, he joined the National Guard.  He claims that 
he had a period of ADT in July 1975 and that during this time 
he injured his back in a fall.  His claim for service 
connection is specifically related to this period of ADT 
during his National Guard service.

VA has obtained Army National Guard service records which 
show that the veteran had service in the National Guard from 
1975 to 1990.  These records specifically show that he earned 
15 retirement points for the period of time from July 6 to 
20, 1975.  This verifies the veteran's claim that he had a 
period of ADT at this time.  Furthermore, another Army 
National Guard record dated July 20, 1975 reveals that a 
request for medical care for the veteran from VA was made at 
that time.  VA medical treatment records dated in July 1975 
reveal that he was treated for a low back injury.  Initially, 
the diagnosis assessment was a low back strain, but a 
subsequent VA x-ray examination report reveals that the 
veteran suffered a fracture of the transverse process of the 
L5 vertebra.  The veteran also submitted a VA medical 
appointment card which reveals that he had regular 
appointments for follow-up medical treatment from September 
1975 to March 1976.  Based on this evidence the Board finds 
as fact that the veteran did have an injury to his low back 
during the period of ADT in July 1975 and that he received VA 
medical treatment for this injury through March 1976.

The overwhelming evidence of record clearly shows that the 
veteran has a current low back disability.  Private and VA 
medical records dating from approximately 1999 to the present 
reveal that the veteran has sought treatment for complaints 
of low back pain.  These medical records reveal diagnoses of 
degenerative disc disease at L4-L5 along with arthritis of 
the lumbosacral spine.  These findings have been verified by 
x-ray and magnetic resonance imaging examinations.  

The evidence of record shows that the veteran injured his 
back during National Guard ADT in 1975 and that he has a 
current low back disability.  He has submitted evidence that 
he is at present in receipt of disability benefits from the 
Social Security Administration (SSA).  Nevertheless, the 
preponderance of the evidence is against his claim.  
Specifically, there is no competent medical evidence which 
relates the veteran's current low back disability to his 
injury during ADT in 1975.  

The evidence of record reveals that the veteran injured his 
back during ADT in July 1975 and that he received VA 
treatment for this injury through March 1976.  The medical 
evidence of the veteran's current low back disability dates 
from 1999 to the present.  However, there is no competent 
medical evidence showing any treatment for any back symptoms 
for the period of time from 1976 to 1999, a period of almost 
a quarter of a century.  In April 2003, a VA examination of 
the veteran was conducted.  The examining physician's medical 
opinion was that the "veteran's current low back disability 
is not due to, or the result of, the 1975 injury while on 
active duty for training."  This medical opinion was again 
restated in a consultation note dated in December 2003.  

The veteran has submitted a large volume of private medical 
evidence, but none of it provides the required medical nexus 
between the veteran's current low back disability and either 
his period of active military service, or his injury during 
ADT in 1975.  These records note the veteran's report of a 
back injury during ADT in 1975 as part of his medical 
history, but they do not relate the current low back 
disability to that injury.  A private disability examination 
report dated April 2001 actually indicates that the veteran 
had an intercurrent back injury in January 1981, and that the 
veteran received treatment for this injury under the state 
insurance fund and "was discharged with a 5% of 
disability."  The most recent private examination report 
dated December 2005 reveals that the veteran has been under 
treatment by the reporting medical office since December 
1999, and by the reporting physician since only July 2005.  
This examination report also notes the veteran's history of a 
back injury in 1975, but does not related the veteran's 
current back disability to that injury.  Moreover, this 
examination report acknowledges that the veteran did not have 
any documented medical treatment for back symptoms from 1976 
until 1999.

There is a considerable volume of private and VA medical 
evidence of record and the Board has reviewed all of this 
evidence.  The evidence clearly shows that the veteran had a 
back injury during ADT in 1975.  The evidence clearly shows 
that the veteran has a current low back disability consisting 
of degenerative disc disease and arthritis.  However, there 
is a gap of almost 25 years between the injury in 1975 and 
the onset of treatment for the veteran's current symptoms in 
1999.  There is also the indication of an intercurrent 
injury.  Finally, there is no competent medical evidence 
which relates the veteran's current low back disability to 
either his active service or the injury during ADT in 1975.  

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
With no evidence linking the veteran's current low back 
disability to active service or the injury during ADT, the 
claim for service connection must be denied.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection 
for a low back disorder, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.  



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


